DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3,7-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value”, it is unclear what further limitations of the internal controller applicant is attempting to claim when reciting “wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value”, does applicant mean that the internal controller is configured to regulate the voltage applied to the motor to keep the speed of the motor within specified limits? clarification is required. Claim 3 recites “wherein the tracking is associated with a latency that is lower than a latency of a proportional integral derivative (PID) controller” it is unclear what further limitations of the internal controller applicant is attempting to claim when reciting “wherein the tracking is associated with a latency that is lower than a latency of a proportional integral derivative (PID) controller”, does applicant mean that a latency associated with the transient signal is lower than a latency of a random PID controller? Is the PID controller part of the internal controller and what latency values would the claimed PID controller have? clarification is required. Claim 7 recites “wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value”, it is unclear what further limitations of the internal controller applicant is attempting to claim when reciting “wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value”, does applicant mean regulating the voltage applied to the motor to keep the speed of the motor within specified limits? clarification is required. Claim 8 recites “wherein the tracking is associated with a latency that is lower than a latency of a proportional integral derivative (PID) controller” it is unclear what further limitations applicant is attempting to claim when reciting “wherein the tracking is associated with a latency that is lower than a latency of a proportional integral derivative (PID) controller”, does applicant mean that a latency associated with the transient signal is lower than a latency of a random PID controller? Is the PID controller part of the internal controller and what latency values would the claimed PID controller have? clarification is required. Claim 11 recites “the second controller being responsive to a transient change in one of the motor speed and the supplied voltage to maintain the motor speed within the predefined limits of the target speed” it is unclear what further limitations of the second controller applicant is attempting to claim when reciting “the second controller being responsive to a transient change in one of the motor speed and the supplied voltage to maintain the motor speed within the predefined limits of the target speed”, does applicant mean that the second controller is configured to regulate motor speed and/or the voltage applied to the motor to keep the speed of the motor within predefined limits? clarification is required. Claim 11 recites “tracking the first difference….with a first latency” and “tracking the second difference…with a second latency shorter than the first latency” it is unclear what further limitations of the first and second controllers applicant is attempting to claim when reciting  “tracking the first difference….with a first latency” and “tracking the second difference…with a second latency shorter than the first latency”, does applicant mean that the second controller tracks the second difference with a shorter delay than the first controller tracking the first difference? It is unclear what the claimed “first latency” and “second latency” are in reference to, clarification is required. Claims 3,8,and 12-14 directly or indirectly depend from claims 2,7 or 11 and are also rejected to for the reasons stated above regarding claims 2,7 and 11. For the purposes of examination claims 2 and 7 have been interpreted to be the voltage is controlled to keep motor speed substantially constant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0290373 to Rudser et al. (Rudser) (cited by applicant).
In reference to at least claim 1
Rudser teaches transcutaneous energy transfer systems which discloses an internal controller implantable within a patient  (e.g. implantable electronics 150, Fig. 1) and configured to control power supplied to drive a motor of an implanted medical device (e.g. implantable device 102, Fig. 1 includes a pump such as for use in pumping blood including a ventricular assist device therefore it is inherent that some form of motor is present for allowing pumping operation of the VAD, para. [0042], [0051], [0096]), the internal controller including processing circuitry configured to: select a power source from one of an internal battery (e.g. implanted battery 155, Fig. 1), an internal coil (e.g. implanted coil 155, Fig. 1), and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), the selecting being based in part on which power source is currently supplying power to the motor (e.g. para. [0046]), and being further based on at least one of: an availability and level of power of the internal coil; and an availability and level of power of the internal battery (e.g.  implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053]); and set a regulation target voltage to regulate a voltage applied to the motor based on which power source is selected (e.g. voltage regulator circuitry 158, Fig. 1, para. [0046], voltage capped to a predefined voltage limit or threshold, para. [0052]); and regulate the voltage applied to the motor based on the set regulation target voltage and based at least in part on power supplied by the selected power source (e.g. implanted control circuitry used to determine and execute instruction for controlling the voltage regulation setting, para. [0046], voltage capped to a predefined voltage limit or threshold, para. [0052]).
In reference to at least claim 2
Rudser discloses wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value (e.g. voltage regulator circuity 158, Fig. 1, para. [0046], voltage regulator circuitry regulates the voltage that is applied and the voltage is capped to a predefined voltage limit or threshold, para. [0052], therefore it is inherent that the voltage regulator circuitry can monitor transient signals within the voltage applied allowing a constant speed to be maintained).
In reference to at least claim 5
Rudser discloses wherein, when a rectified voltage from the internal coil is above a voltage of the internal battery (e.g. internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]), the processing circuitry is further configured to: select the internal coil as the selected power source (e.g.  implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046]); and change the voltage from the internal coil to be lower than the battery voltage (e.g. voltage regulator circuitry regulates the voltage that is applied and the voltage is capped to a predefined voltage limit or threshold, para. [0052], dynamically adjust the energy emitted by the coil based on power demands of an implanted VAD, para. [0055], reduce power demand may be met by decreasing the input voltage, para. [0114]-[0115]).
In reference to at least claim 6
Rudser teaches transcutaneous energy transfer system which discloses a method implemented in an internal controller implantable within a patient  (e.g. implantable electronics 150, Fig. 1), the method comprising: selecting a power source from one of an internal battery, an internal coil, and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), the selecting being based in part on which power source is currently supplying power to a motor of an implanted medical device (e.g. para. [0046], implantable device 102, Fig. 1 includes a pump such as for use in pumping blood including a ventricular assist device therefore it is inherent that some form of motor is present for allowing pumping operation of the VAD, para. [0042], [0051], [0096]), and being further based on at least one of: an availability and level of power of the internal coil; and an availability and level of power of the internal battery (e.g.  implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053]); setting a regulation target voltage to regulate a voltage applied to the motor based on which power source is selected (e.g. voltage regulator circuitry 158, Fig. 1, para. [0046], voltage capped to a predefined voltage limit or threshold, para. [0052]); and regulating the voltage applied to the motor based on the set regulation target voltage and based at least in part on power supplied by the selected power source (e.g. implanted control circuitry used to determine and execute instruction for controlling the voltage regulation setting, para. [0046], voltage capped to a predefined voltage limit or threshold, para. [0052]).
In reference to at least claim 7
Rudser discloses wherein the regulating includes tracking a transient signal in the voltage applied to the motor such that a speed of the motor remains within specified limits of a constant value (e.g. voltage regulator circuity 158, Fig. 1, para. [0046], voltage regulator circuitry regulates the voltage that is applied and the voltage is capped to a predefined voltage limit or threshold, para. [0052], therefore it is inherent that the voltage regulator circuitry can monitor transient signals within the voltage applied allowing a constant speed to be maintained).
In reference to at least claim 10
Rudser discloses wherein, when a rectified voltage from the internal coil is above a voltage of the internal battery (e.g. internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]), the processing circuitry is further configured to: select the internal coil as the selected power source (e.g.  implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046]); and change the voltage from the internal coil to be lower than the battery voltage (e.g. voltage regulator circuitry regulates the voltage that is applied and the voltage is capped to a predefined voltage limit or threshold, para. [0052], dynamically adjust the energy emitted by the coil based on power demands of an implanted VAD, para. [0055], reduce power demand may be met by decreasing the input voltage, para. [0114]-[0115]).
In reference to at least claim 15
Rudser teaches transcutaneous energy transfer systems which discloses an internal controller implantable within a patient  (e.g. implantable electronics 150, Fig. 1) configured to provide power to a motor of an implanted medical device (e.g. implantable device 102, Fig. 1 includes a pump such as for use in pumping blood including a ventricular assist device therefore it is inherent that some form of motor is present for allowing pumping operation of the VAD, para. [0042], [0051], [0096]), the power being drawn from at least one of an internal battery (e.g. implanted battery 155, Fig. 1) and an internal coil (e.g. implanted coil 155, Fig. 1), and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), providing a supplied voltage (e.g. can select which power source will be used to supply voltage, para. [0046]), the internal controller including processing circuitry configured to switch to one of the internal battery (e.g. implanted battery 155, Fig. 1), the internal coil (e.g. implanted coil 155, Fig. 1), and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), based on a comparison of the supplied voltage to a threshold (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], voltage capped to a predefined voltage limit or threshold, para. [0052]). 
In reference to at least claim 16
Rudser discloses wherein, when the supplied voltage is provided by the internal coil and falls below a first threshold, the processing circuitry is configured to switch to the internal battery to supply a higher voltage than the supplied voltage (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]).
In reference to at least claim 17
Rudser discloses wherein, when the voltage supplied by the internal coil rises above a second threshold, the processing circuitry is configured to switch to the internal coil to supply the supplied voltage (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]).
In reference to at least claim 18
Rudser teaches transcutaneous energy transfer systems which discloses method in an internal controller (e.g. implantable electronics 150, Fig. 1) configured to provide power to a motor of an implanted medical device (e.g. implantable device 102, Fig. 1 includes a pump such as for use in pumping blood including a ventricular assist device therefore it is inherent that some form of motor is present for allowing pumping operation of the VAD, para. [0042], [0051], [0096]), the power being drawn from at least one of an internal battery (e.g. implanted battery 155, Fig. 1) and an internal coil (e.g. implanted coil 155, Fig. 1), and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), providing a supplied voltage (e.g. can select which power source will be used to supply voltage, para. [0046]), the method comprising: switching to one of the internal battery (e.g. implanted battery 155, Fig. 1), the internal coil (e.g. implanted coil 155, Fig. 1), and a combination of the internal battery and the internal coil (e.g. can select which power source will be used, para. [0046]), based on a comparison of the supplied voltage to a threshold (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], voltage capped to a predefined voltage limit or threshold, para. [0052]). 
In reference to at least claim 19
Rudser discloses wherein, when the supplied voltage is provided by the internal coil and falls below a first threshold, the processing circuitry is configured to switch to the internal battery to supply a higher voltage than the supplied voltage (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]).
In reference to at least claim 20
Rudser discloses wherein, when the voltage supplied by the internal coil rises above a second threshold, the processing circuitry is configured to switch to the internal coil to supply the supplied voltage (e.g. implanted power switching circuitry is configured to control whether the implanted medical device is powered from the implanted battery, the implanted coil, or both, para. [0046], internal switching based on inputs including an amount of voltage, a temperature of implanted electronics, etc. para. [0053], measures current in the implanted coil, para. [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0290373 to Rudser et al. (Rudser) in view of US 2019/0070350 to Yomtov et al. (Yomtov) (cited by applicant).
In reference to at least claim 4
Rudser teaches a controller according to claim 1, but does not explicitly teach wherein the regulation target voltage is set to a first value to increase efficiency of operation of the internal controller, and is set to a second value higher than the first value to increase power delivery to the motor.
Yomtov teaches a TET system for an implanted medical device which discloses an internal controller for controlling power supplied to an internal power source in which a TET receiver output a supply voltage to a power manage to vary the amount of power supplied to a motor controller based on different demand conditions including a first value to increase efficiency of operation of the internal controller, and is set to a second value higher than the first value to increase power delivery to the motor (e.g. variable voltage which can be controlled in order to vary the amount of power, para. [0038]-[0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the controller of Rudser to include the regulation target voltage being set to a first value to increase efficiency of operation of the internal controller, and set to a second value higher than the first value to increase power delivery to the motor, as taught by Yomtov, in order to yield the predictable result of allowing the controller to supply power in accordance with the varying power requirements to meet the different demand conditions of the implanted device while reducing premature wear-out of the implanted battery. 
In reference to at least claim 9
Rudser teaches a method according to claim 6, but does not explicitly teach wherein the regulation target voltage is set to a first value to increase efficiency of operation of the internal controller, and is set to a second value higher than the first value to increase power delivery to the motor.
Yomtov teaches a TET system for an implanted medical device which discloses an internal controller for controlling power supplied to an internal power source in which a TET receiver output a supply voltage to a power manage to vary the amount of power supplied to a motor controller based on different demand conditions including a first value to increase efficiency of operation of the internal controller, and is set to a second value higher than the first value to increase power delivery to the motor (e.g. variable voltage which can be controlled in order to vary the amount of power, para. [0038]-[0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Rudser to include the regulation target voltage being set to a first value to increase efficiency of operation of the internal controller, and set to a second value higher than the first value to increase power delivery to the motor, as taught by Yomtov, in order to yield the predictable result of allowing the controller to supply power in accordance with the varying power requirements to meet the different demand conditions of the implanted device while reducing premature wear-out of the implanted battery. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0063347 to Yomtov et al. which teaches a TET system for implanted medical device. US 2016/0022891 to Bluvshtein et al. which teaches power scaling. US Patent No. 9,192,772 to Tsukamoto et al. which teaches a portable medical power system with a power source selector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service. 

/JENNIFER L GHAND/Examiner, Art Unit 3792